Judgment, Supreme Court, Bronx County (Eugene Oliver, J.), rendered March 9, 1995, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. The record established that the identification procedure, using a book of photographs, was not suggestive.
Defendant’s claim concerning preservation of the original photograph page viewed by the complainant is unpreserved and without merit, since production of the photographs was not essential to a determination of suggestiveness under the circumstances.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Ellerin, Andrias and Colabella, JJ.